Case 1:20-bk-11006-VK       Doc 140 Filed 08/18/20 Entered 08/18/20 10:38:55             Desc
                             Main Document    Page 1 of 38



 1   DAVID B. GOLUBCHIK (SBN 185520)
     JULIET Y. OH (SBN 211414)
 2   LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
     10250 Constellation Boulevard, Suite 1700
 3
     Los Angeles, California 90067
 4   Telephone: (310) 229-1234
     Facsimile: (310) 229-1244
 5   Email: DBG@LNBYB.COM; JYO@LNBYB.COM
 6   Proposed Attorneys for Chapter 11 Debtor and
     Debtor in Possession
 7
                              UNITED STATES BANKRUPTCY COURT
 8

 9                             CENTRAL DISTRICT OF CALIFORNIA

10                              SAN FERNANDO VALLEY DIVISION

11
     In re:                                         Case No. 1:20-bk-11006-VK
12

13                                                  Chapter 11
     LEV INVESTMENTS, LLC,
14                                                  NOTICE OF MOTION AND MOTION
                                                    SEEKING TO COMPEL MARIYA
15                               Debtor.            AYZENBERG AND MIKE KEMEL TO
                                                    PRODUCE REQUESTED DOCUMENTS
16
                                                    AND APPEAR FOR NOTICED
17                                                  DEPOSITIONS OR, ALTERNATIVELY,
                                                    SEEKING SANCTIONS; MEMORANDUM
18                                                  OF POINTS AND AUTHORITIES;
                                                    DECLARATION OF JULIET Y. OH IN
19                                                  SUPPORT THEREOF
20
                                                    [RELATES TO DOC. NO. 56]
21
                                                    [APPLICATION FOR ORDER SETTING
22                                                  HEARING ON SHORTENED NOTICE FILED
                                                    CONCURRENTLY HEREWITH]
23
                                                    Hearing:
24
                                                    Date: [To be set]
25                                                  Time: [To be set]
                                                    Place: Courtroom “301”
26                                                         21041 Burbank Boulevard
                                                           Woodland Hills, California 91367
27

28
Case 1:20-bk-11006-VK         Doc 140 Filed 08/18/20 Entered 08/18/20 10:38:55                 Desc
                               Main Document    Page 2 of 38



 1          TO     THE     HONORABLE          VICTORIA        S.   KAUFMAN,         UNITED       STATES

 2   BANKRUPTCY JUDGE, THE OFFICE OF THE UNITED STATES TRUSTEE, THE

 3   SUBCHAPTER V TRUSTEE, MARIYA AYZENBERG AND MIKE KEMEL AND THEIR

 4   COUNSEL OF RECORD, AND ALL PARTIES REQUESTING SPECIAL NOTICE:

 5          PLEASE TAKE NOTICE that Lev Investments, LLC, the debtor and debtor in possession in

 6   the above-captioned chapter 11 bankruptcy case (the “Debtor”), by and through its proposed

 7   bankruptcy counsel, Levene, Neale, Bender, Yoo & Brill L.L.P. (“LNBYB”), hereby respectfully files

 8   this motion seeking: (A) to compel Mariya Ayzenberg and Mike Kemel to produce documents which

 9   are responsive to the requests made by the Debtor in Debtor’s Notice Of Deposition Of Mariya

10   Ayzenberg And Request For Production Of Documents (the “Ayzenberg Depo Notice”) and Debtor’s

11   Notice Of Deposition Of Mike Kemel And Request For Production Of Documents (the “Kemel Depo

12   Notice,” and together with the Ayzenberg Depo Notice, the “Depo Notices”); (B) to compel Ms.

13   Ayzenberg and Mr. Kemel to appear for depositions noticed by the Debtor in connection with that

14   certain Emergency Motion To Recuse David Golubchik And The Law Firm Of Levene, Neale, Bender,

15   Yoo & Brill LLP, From All Further Participation In This Case, All Related Cases, And For An Order

16   Disgorging All Funds Received By The Firm Due To Undisclosed Conflicted Representation Of The

17   Debtor In Re Weibel, Inc. (9th Cir. BAP 1994) 176 B.R. 209 [Doc. No. 56] (the “Recusal Motion”)

18   filed by Ms. Ayzenberg and Mr. Kemel; and/or (C) sanctions, specifically, terminating sanctions to

19   dismiss the Recusal Motion with prejudice, and monetary sanctions in an amount equal to the amount

20   of expenses caused by the failure of Ms. Ayzenberg, Mr. Kemel, and Michael Shemtoub (their counsel

21   of record), including attorneys’ fees. The complete relief requested and the bases for this Motion are

22   set forth in the Memorandum of Points and Authorities and the Declaration of Juliet Y. Oh annexed

23   hereto (the “Oh Declaration”).

24          Ms. Ayzenberg and Mr. Kemel filed the Recusal Motion on June 26, 2020. Pursuant to the

25   Recusal Motion, Ms. Ayzenberg and Mr. Kemel seek the entry of a Court order disqualifying LNBYB

26   as counsel for the Debtor in this case and other related relief. The Debtor filed a declaration from

27   David B. Golubchik, Esq. [Doc. No. 61] opposing the relief requested in the Recusal Motion on June

28   29, 2020, followed by a written opposition to the Recusal Motion [Doc. No. 71] on June 30, 2020.

                                                       2
Case 1:20-bk-11006-VK         Doc 140 Filed 08/18/20 Entered 08/18/20 10:38:55                   Desc
                               Main Document    Page 3 of 38



 1   Ms. Ayzenberg and Mr. Kemel filed a response to Mr. Golubchik’s declaration on June 29, 2020 [Doc.

 2   No. 65]. On July 29, 2020, the Court entered a scheduling order [Doc. No. 116] (“Scheduling Order”),

 3   pursuant to which the Court set a hearing on the Recusal Motion on August 27, 2020 at 1:30 p.m. and

 4   set the deadline for the Debtor to file a written opposition to the Recusal Motion on August 20, 2020.

 5          On July 16, 2020, the Debtor served the Depo Notices on Michael Shemtoub, who is counsel

 6   of record for Ms. Ayzenberg and Mr. Kemel. The Depo Notices required Ms. Ayzenberg and Mr.

 7   Kemel to produce the documents requested therein by 10:00 a.m. on August 17, 2020, and to appear

 8   for depositions (by video) on August 18, 2020. Ms. Ayzenberg and Mr. Kemel did not produce any

 9   documents and did not appear for their noticed depositions on August 18, 2020. In addition, Mr.

10   Shemtoub (counsel for Ms. Ayzenberg and Mr. Kemel) did not respond to any of the written requests

11   sent to him by LNBYB to prepare for his clients’ depositions and to arrange for a telephone conference

12   to meet and confer prior to the filing of this Motion. As a result, the Debtor has been unable to make

13   appropriate arrangements for the depositions and is unable to obtain the information and testimony

14   required to prepare and file the Debtor’s opposition to the Recusal Motion, which is currently due on

15   August 20, 2020. Given the pending August 20, 2020 deadline for the Debtor to file its opposition to

16   the Recusal Motion (which opposition the Debtor cannot prepare until it obtains the documents and

17   testimony requested from Ms. Ayzenberg and Mr. Kemel), the Debtor has filed concurrently

18   herewith an application for an order setting the hearing on this Motion on shortened notice,

19   pursuant to which the Debtor is seeking to have the Motion heard by August 20, 2020 or as soon

20   as practicable for the Court thereafter.

21          The Motion is based upon Local Bankruptcy Rules 7026-1, Rules 7005, 7026, 7030, 7034,

22   7037 and 9014(c) of the Federal Rules of Bankruptcy Procedure, this Notice of Motion and Motion,

23   the attached Memorandum of Points and Authorities and the Oh Declaration, the entire record in the

24   Debtor’s bankruptcy case, the statements, arguments and representations of counsel to be made at the

25   hearing on the Motion, and any other evidence properly presented to the Court at or prior to the hearing

26   on the Motion.

27

28

                                                        3
Case 1:20-bk-11006-VK         Doc 140 Filed 08/18/20 Entered 08/18/20 10:38:55                   Desc
                               Main Document    Page 4 of 38



 1          WHEREFORE, the Debtor respectfully requests that the Court enter an order:

 2          (1)     compelling Ms. Ayzenberg and Mr. Kemel to appear for their respective depositions

 3   and to produce documents responsive to the requests made in the Depo Notice by dates to be

 4   determined by the Court, and correspondingly continuing the hearing on the Recusal Motion; or

 5          (2)     in the alternative, dismissing the Recusal Motion with prejudice and requiring Ms.

 6   Ayzenberg, Mr. Kemel and/or Mr. Shemtoub (and his law firm, Beverly Law) to pay the reasonable

 7   expenses caused by their failure to act, including the attorneys’ fees incurred by the Debtor to prepare

 8   and file this Motion (and the accompanying application for an order setting the hearing on this Motion

 9   on shortened notice).

10   Dated: August 18, 2020                LEV INVESTMENTS, LLC

11

12
                                           By:
13
                                                   DAVID B. GOLUBCHIK
14                                                 JULIET Y. OH
                                                   LEVENE, NEALE, BENDER, YOO
15                                                        & BRILL L.L.P.
                                                   Proposed Attorneys for Chapter 11 Debtor and
16                                                 Debtor in Possession
17

18

19
20

21

22

23

24

25

26
27

28

                                                        4
Case 1:20-bk-11006-VK          Doc 140 Filed 08/18/20 Entered 08/18/20 10:38:55                Desc
                                Main Document    Page 5 of 38



 1                         MEMORANDUM OF POINTS AND AUTHORITIES

 2                                                       I.

 3                                         STATEMENT OF FACTS

 4          1.      Lev Investments, LLC, the debtor and debtor-in-possession herein (the “Debtor”),

 5   commenced its chapter 11 bankruptcy case by filing a Voluntary Petition for relief under chapter 11

 6   of the Bankruptcy Code on June 1, 2020 (the “Petition Date”). Since the Petition Date, the Debtor has

 7   managed its financial affairs and operated its bankruptcy estate as a debtor in possession pursuant to

 8   Sections 1107 and 1108 of the Bankruptcy Code.

 9          2.      On June 10, 2020, the Debtor filed an application seeking to employ the law firm of

10   Levene, Neale, Bender, Yoo & Brill L.L.P. (“LNBYB”) as the Debtor’s bankruptcy counsel in its

11   chapter 11 bankruptcy case [Doc. No. 10] (the “Employment Application”).

12          3.      On June 26, 2020, Mariya Ayzenberg and Mike Kemel filed a joint objection to the

13   Employment Application [Doc. No. 57].

14          4.      Also on June 26, 2020, Ms. Ayzenberg and Mr. Kemel filed that certain Emergency

15   Motion To Recuse David Golubchik And The Law Firm Of Levene, Neale, Bender, Yoo & Brill LLP,

16   From All Further Participation In This Case, All Related Cases, And For An Order Disgorging All

17   Funds Received By The Firm Due To Undisclosed Conflicted Representation Of The Debtor In Re

18   Weibel, Inc. (9th Cir. BAP 1994) 176 B.R. 209 [Doc. No. 56] (the “Recusal Motion”). Pursuant to the

19   Recusal Motion, Ms. Ayzenberg and Mr. Kemel seek the entry of a Court order disqualifying LNBYB

20   as counsel for the Debtor in this case and other related relief.

21          5.      The Debtor filed a declaration from David B. Golubchik, Esq. [Doc. No. 61] opposing

22   the relief requested in the Recusal Motion on June 29, 2020, followed by a written opposition to the

23   Recusal Motion [Doc. No. 71] on June 30, 2020.

24          6.      Ms. Ayzenberg and Mr. Kemel filed a response to Mr. Golubchik’s declaration on June

25   29, 2020 [Doc. No. 65].

26          7.      At the hearing on the Employment Application held on July 16, 2020, the Court set a

27   hearing on the Recusal Motion for August 27, 2020 at 1:30 p.m., and continued the hearing on the

28

                                                         5
Case 1:20-bk-11006-VK        Doc 140 Filed 08/18/20 Entered 08/18/20 10:38:55                 Desc
                              Main Document    Page 6 of 38



 1   Employment Application to the same date and time so that the Employment Application could be

 2   considered concurrently with the Recusal Motion.

 3           8.    On July 29, 2020, the Court entered a written scheduling order [Doc. No. 116]

 4   (“Scheduling Order”) setting the hearing on the Recusal Motion for August 27, 2020 at 1:30 p.m. and

 5   setting the deadline for the Debtor to file a written opposition to the Recusal Motion on August 20,

 6   2020.

 7           9.    On July 16, 2020, immediately following the hearing on the Employment Application,

 8   the Debtor served Debtor’s Notice Of Deposition Of Mariya Ayzenberg And Request For Production

 9   Of Documents (the “Ayzenberg Depo Notice”) and Debtor’s Notice Of Deposition Of Mike Kemel

10   And Request For Production Of Documents (the “Kemel Depo Notice,” and together with the

11   Ayzenberg Depo Notice, the “Depo Notices”) on Michael Shemtoub, who is counsel of record for Ms.

12   Ayzenberg and Mr. Kemel. The Depo Notices were served by personal delivery and overnight mail

13   to Mr. Shemtoub at his office address. True and correct copies of the Depo Notices, together with the

14   amended proof of service1, are attached as Exhibit “A” to the Declaration of Juliet Y. Oh annexed

15   hereto (the “Oh Declaration”).

16           10.   The Depo Notices relate solely to the Recusal Motion, and require Ms. Azyenberg and

17   Mr. Kemel to produce the documents requested therein (the “Requested Documents”) by 10:00 a.m.

18   on August 17, 2020, and to appear for depositions (by video) on August 18, 2020.

19           11.   LNBYB reached out to Mr. Shemtoub by e-mail, on numerous occasions, to confirm

20   whether Ms. Ayzenberg and Mr. Kemel would be producing the requested documents and appearing

21   at their respectively noticed depositions. True and correct copies of such e-mails are attached as

22   Exhibit “B” to the Oh Declaration. Mr. Shemtoub did not respond to any of the foregoing e-mails.

23   As a result, the Debtor and LNBYB has been unable to make the arrangements necessary for the video

24   depositions of Ms. Ayzenberg and Mr. Kemel.

25           12.   Late in the evening on Friday, August 14, 2020, nearly one month after the service of

26   the Depo Notices, Ms. Ayzenberg and Mr. Kemel filed a motion seeking to quash the Depo Notices

27
        1
28         The proof of service for each of the Depo notices was amended to correct a typographical error
     in the date of service, from “June 16, 2020” to “July 16, 2020.”
                                                        6
Case 1:20-bk-11006-VK          Doc 140 Filed 08/18/20 Entered 08/18/20 10:38:55                      Desc
                                Main Document    Page 7 of 38



 1   and requesting sanctions against the Debtor, LNBYB and Mr. Golubchik [Doc. No. 138] (the “Motion

 2   to Quash”). The Motion to Quash has been set for hearing on September 10, 2020 at 1:30 p.m.

 3          13.     Ms. Ayzenberg and Mr. Kemel did not file any response or objection to the Depo

 4   Notices (other than the Motion to Quash), did not produce any of the Requested Documents, and did

 5   not provide any cooperation to arrange for their respective (video) depositions on August 18, 2020.

 6          14.     After the deadline for producing the Requested Documents passed, LNBYB sent

 7   another e-mail to Mr. Shemtoub seeking to arrange a telephone conference to meet and confer prior to

 8   the filing of this Motion. A true and correct copy of the foregoing e-mail is attached as Exhibit “C”

 9   to the Oh Declaration. LNBYB received no response to the foregoing e-mail.

10          15.     Due to the failure by Ms. Ayzenberg and Mr. Kemel to produce the Requested

11   Documents or appear at their respectively noticed depositions, and Mr. Shemtoub’s lack of response

12   to correspondence from LNBYB regarding such documents and depositions, the Debtor is unable to

13   obtain the information and testimony required to prepare and file the Debtor’s opposition to the

14   Recusal Motion, which is currently due on August 20, 2020.

15          16.     Given the pending August 20, 2020 deadline for the Debtor to file its opposition to the

16   Recusal Motion (which opposition the Debtor cannot prepare until it obtains the documents and

17   testimony requested from Ms. Ayzenberg and Mr. Kemel), the Debtor has filed concurrently

18   herewith an application for an order setting the hearing on this Motion on shortened notice,

19   pursuant to which the Debtor is seeking to have the Motion heard by August 20, 2020 or as soon

20   as practicable for the Court thereafter.

21                                                      II.

22                                                DISCUSSION

23   A.     The Depo Notices Were Properly Served Upon Reasonable Notice, And The Discovery

24          Sought Pursuant To The Depo Notices Is Appropriate And Permissible.

25          The Recusal Motion constitutes a contested matter since it was filed by Ms. Ayzenberg and

26   Mr. Kemel, and is opposed by the Debtor and LNBYB. See, Fed. R. Bankr. P. 9014, Notes of Advisory

27   Committee on Rules—1983 (“Whenever there is an actual dispute, other than an adversary proceeding,

28   before the bankruptcy court, the litigation to resolve that dispute is a contested matter.”).

                                                         7
Case 1:20-bk-11006-VK          Doc 140 Filed 08/18/20 Entered 08/18/20 10:38:55                    Desc
                                Main Document    Page 8 of 38



 1          Rule 9014(c) of the Federal Rules of Bankruptcy Procedure (“Bankruptcy Rules”) makes

 2   certain Bankruptcy Rules governing adversary proceedings applicable to contested matters. See Fed.

 3   R. Bankr. P. 9014(c). For example, Bankruptcy Rule 9014(c) makes Bankruptcy Rule 7026 applicable

 4   to contested matters, with the exception of the following subdivisions of Rule 26 of the Federal Rules

 5   of Civil Procedure (“Civil Rules”), as incorporated by Bankruptcy Rule 7026, which do not apply in

 6   a contested matter unless the court directs otherwise: 26(a)(1) (mandatory disclosure), 26(a)(2)

 7   (disclosures regarding expert testimony), 26(a)(3) (additional pre-trial disclosures), and 26(f)

 8   (mandatory meeting before scheduling conference/discovery plan). Id. In addition, Bankruptcy Rule

 9   9014(c) makes Bankruptcy Rules 7028-7037 applicable to contested matters. Id.

10          As discussed in detail below, the Depo Notices were properly served on Ms. Ayzenberg and

11   Mr. Kemel (through their counsel of record) upon reasonable notice, and the discovery sought by the

12   Debtor pursuant to the Depo Notices is appropriate and permissible under the applicable Civil Rules

13   and Bankruptcy Rules.

14          Civil Rule 5, as incorporated by Bankruptcy Rule 7005, dictates the service and filing of

15   pleadings and other papers in adversary proceedings and contested matters. Specifically, Civil Rule

16   5(b)(1) provides that “[i]f a party is represented by any attorney, service under this rule [for a pleading

17   and other papers, including discovery papers] be must be made on the attorney unless the court orders

18   otherwise. Fed. R. Civ. P. 5(b)(1). Civil Rule 5(b)(2) provides that a paper is served under this rule

19   by, among other methods, “leaving it…at the person’s office with a clerk or other person in charge or,

20   if no one is in charge, in a conspicuous place in the office” or “mailing it to the person’s last known

21   address – in which event service is complete upon mailing[.]” Fed. R. Civ. P. 5(b)(2)(B) and (C). As

22   reflected in the Depo Notices attached as Exhibit “A” to the Oh Declaration, the Depo Notices were

23   served by personal delivery and overnight mail to Mr. Shemtoub at his office address. Accordingly,

24   service of the Depo Notices was proper and in full compliance with Civil Rule 5.

25          A party to a contested matter (or adversary proceeding) is not required to use a subpoena to

26   obtain evidence from another party. It can instead use any of the discovery devices contained in Civil

27   Rules 26 through 37.

28

                                                         8
Case 1:20-bk-11006-VK          Doc 140 Filed 08/18/20 Entered 08/18/20 10:38:55                   Desc
                                Main Document    Page 9 of 38



 1          Civil Rule 26, as incorporated by Bankruptcy Rule 7026, establishes the permissible scope and

 2   limits of discovery in adversary proceedings and contested matters. Specifically, Civil Rule 26

 3   provides, in pertinent part, that “[u]nless otherwise limited by court order, the scope of discovery is as

 4   follows: Parties may obtain discovery regarding any nonprivileged matter that is relevant to any

 5   party’s claim or defense and proportional to the needs of the case, considering the importance of the

 6   issues at stake in the action, the amount in controversy, the parties’ relative access to relevant

 7   information, the parties’ resources, the importance of the discovery in resolving the issues, and

 8   whether the burden or expense of the proposed discovery outweighs its likely benefit.” Fed. R. Civ.

 9   P. 26(b). The Requested Documents are directly relevant to the relief requested by Ms. Ayzenberg

10   and Mr. Kemel in the Recusal Motion and are directly relevant to the Debtor’s opposition thereto. As

11   set forth in the Depo Notices, the sole subject of the noticed depositions are Ms. Azyenberg’s and Mr.

12   Keme’s “testimony in support of the [Recusal] Motion.” Without the documents and testimony

13   requested in the Depo Notices, which can only be obtained from Ms. Ayzenberg and Mr. Kemel, the

14   Debtor and LNBYB cannot adequately respond to the allegations made in the Recusal Motion and

15   related pleadings. The Debtor is not seeking to obtain discovery regarding any privileged matter. In

16   addition, both Ms. Ayzenberg and Mr. Kemel are represented by counsel who has been very active in

17   the Debtor’s bankruptcy case, so they presumably have sufficient resources to produce the Requested

18   Documents and provide testimony at their depositions with the assistance of their counsel.

19   Accordingly, the scope of discovery requested by the Debtor pursuant to the Depo Notices falls

20   squarely within the permissible parameters of Civil Rule 26(b).

21          Civil Rule 30, as incorporated by Bankruptcy Rule 7030, governs depositions by oral

22   examination. Specifically, Civil Rule 30 provides that “[a] party may, by oral questions, depose any

23   person, including a party, without leave of court except as provided in Rule 30(a)(2).” Fed. R. Civ. P.

24   30(a)(1). Civil Rule 30 provides further that “[a] party who wants to depose a person by oral questions

25   must give reasonable written notice to every other party. The notice must state the time and place of

26   the deposition and, if known, the deponent’s name and address.” Fed. R. Civ. P. 30(b)(1). The Depo

27   Notice was served on Mr. Shemtoub on July 16, 2020 and provided for the depositions of Ms.

28   Ayzenberg and Mr. Kemel to go forward over one month later, on August 18, 2020. The Depo Notices

                                                         9
Case 1:20-bk-11006-VK         Doc 140 Filed 08/18/20 Entered 08/18/20 10:38:55                   Desc
                               Main Document    Page 10 of 38



 1   stated the time and place of the depositions. Based on the foregoing, the Debtor is permitted to conduct

 2   depositions of Ms. Ayzenberg and Mr. Kemel (who are parties to the contested matter herein) without

 3   leave of the Court, and the Debtor provided notice of such depositions in full compliance with Civil

 4   Rule 30.

 5          Civil Rule 34, as incorporated by Bankruptcy Rule 7034, governs, among other things, the

 6   production of documents. Specifically, Civil Rule 34 permits a party to “serve on any other party a

 7   request within the scope of [Civil] Rule 26(b).” Fed. R. Civ. P. 34(a). As discussed above, the

 8   Requested Documents are directly relevant to the relief requested by Ms. Ayzenberg and Mr. Kemel

 9   in the Recusal Motion (and to the Debtor’s opposition thereto) and therefore fall within the scope of

10   Civil Rule 26(b). Civil Rule 34 also provides that “[t]he party to whom the request is directed must

11   respond in writing within 30 days after being served.” Fed. R. Civ. P. 34(b)(2)(A). The Depo Notices

12   required Ms. Ayzenberg and Mr. Kemel to respond to the document production request set forth in the

13   Depo Notices by August 17, 2020 (more than 30 days after the date of service of the Depo Notices).

14   Accordingly, pursuant to Civil Rule 34(b)(2)(A), Ms. Ayzenberg and Mr. Kemel were required to

15   respond to the Debtor’s document production request by August 17, 2020.

16   B.     Ms. Ayzenberg And Mr. Kemel Should Be Compelled To Appear At Their Noticed

17          Depositions And Provide The Requested Documents.

18          As discussed above, the Depo Notices were properly served on Ms. Ayzenberg and Mr. Kemel

19   upon reasonable notice, and the discovery sought by the Debtor pursuant to the Depo Notices is

20   appropriate and permissible under the applicable Civil Rules and Bankruptcy Rules. Notwithstanding

21   the foregoing, Ms. Ayzenberg and Mr. Kemel failed to produce the Requested Documents by August

22   17, 2020 (or even file a response) and failed to provide the cooperation necessary to arrange and set

23   up their respective (video) depositions on August 18, 2020.

24          Civil Rule 37, as incorporated by Bankruptcy Rule 7037, permits a party to move for an order

25   compelling disclosure or discovery. Specifically, Civil Rule 37 provides that “[o]n notice to other

26   parties and all affected persons, a party may move for an order compelling disclosure or discovery.”

27   Fed. R. Civ. P. 37(a)(1). Civil Rule 37 further provides that “[a] party seeking discovery may move

28   for an order compelling an answer, designation, production, or inspection” and that such “motion may

                                                       10
Case 1:20-bk-11006-VK          Doc 140 Filed 08/18/20 Entered 08/18/20 10:38:55                    Desc
                                Main Document    Page 11 of 38



 1   be made if…a party fails to produce documents…as requested under Rule 34.” Fed. R. Civ. P.

 2   37(a)(3).

 3          Given the failure of Ms. Ayzenberg and Mr. Kemel to respond to the document production

 4   request set forth in the Depo Notices and/or to cooperate to arrange for their duly noticed (video)

 5   depositions, and given Mr. Shemtoub’s lack of response to the attempts made by LNBYB to meet and

 6   confer regarding such matters, the Debtor respectfully requests that the Court compel Ms. Ayzenberg

 7   and Mr. Kemel to produce the Requested Documents and to appear for their respective depositions

 8   pursuant to Civil Rule 37. In the event that Ms. Ayzenberg and Mr. Kemel are compelled by this

 9   Court accordingly, the Debtor requests that the hearing on the Recusal Motion (and, if appropriate, the

10   hearing on the Employment Application) be continued to a later date so that the Debtor has sufficient

11   time to prepare and file its opposition to the Recusal Motion after receiving the Requested Documents

12   and conducting the depositions of Ms. Ayzenberg and Mr. Kemel.

13   C.     In The Alternative, The Court Should Order Dismiss The Recusal Motion With Prejudice

14          And Order Monetary Sanctions.

15          Civil Rule 37 as incorporated by Bankruptcy Rule 7037, provides the Court with authority to

16   order sanctions if “a party…fails, after being served with proper notice, to appear for that person’s

17   deposition” or if “a party, after being served with…a request for inspection under Rule 34, fails to

18   serve its answers, objections, or written response.” Fed. R. Civ. P. 37(d)(1)(A)(i)-(ii). Civil Rule

19   37(d)(3) states that “[s]anctions may include any of the orders listed in Rule 37(b)(2)(A)(i)-(vi).

20   Instead of or in addition to these sanctions, the court must require the party failing to act, the attorney

21   advising that party, or both to pay the reasonable expenses, including attorney’s fees, caused by the

22   failure, unless the failure was substantially justified or other circumstances make an award of expenses

23   unjust.” Fed. R. Civ. P. 37(d)(3). Civil Rule 37(b)(2)(A) lists different sanctions including, among

24   others, “dismissing the action or proceeding in whole or in part.” Fed. R. Civ. P. 37(b)(2)(A)(v).

25          Given the failure of Ms. Ayzenberg and Mr. Kemel to respond to the document production

26   request set forth in the Depo Notices and/or to cooperate to arrange for their duly noticed (video)

27   depositions, and given Mr. Shemtoub’s lack of response to the attempts made by LNBYB to meet and

28   confer regarding such matters, the Debtor respectfully requests, as an alternative to an order

                                                         11
Case 1:20-bk-11006-VK         Doc 140 Filed 08/18/20 Entered 08/18/20 10:38:55                   Desc
                               Main Document    Page 12 of 38



 1   compelling Ms. Ayzenberg and Mr. Kemel to produce the Requested Documents and to appear for

 2   their respective depositions, that the Court order sanctions, specifically, terminating sanctions to

 3   dismiss the Recusal Motion with prejudice, and monetary sanctions to be paid jointly by Ms.

 4   Ayzenberg, Mr. Kemel, and Mr. Shemtoub in an amount (to be determined) equal to the amount of

 5   reasonable expenses caused by their failure to act, including the attorneys’ fees incurred by the Debtor

 6   to prepare and file this Motion and the accompanying application for an order setting the hearing on

 7   this Motion on shortened notice.

 8                                                     III.

 9                                            CERTIFICATION

10          As set forth in the Oh Declaration annexed hereto, LNBYB certifies, pursuant to Civil Rules

11   37(a)(1) and 37(d)(1)(B) (which are made applicable herein by Bankruptcy Rule 7037), that LNBYB

12   has in good faith conferred or attempted to confer with Mr. Shemtoub, who is counsel of record for

13   Ms. Ayzenberg and Mr. Kemel, in an effort to resolve this dispute without Court action.

14   ///

15   ///

16   ///

17   ///

18   ///

19   ///

20   ///

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28

                                                       12
Case 1:20-bk-11006-VK         Doc 140 Filed 08/18/20 Entered 08/18/20 10:38:55                   Desc
                               Main Document    Page 13 of 38



 1                                                     IV.

 2                                               CONCLUSION

 3          Based on all of the foregoing, the Debtor respectfully requests that the Court enter an order:

 4          (1)     compelling Ms. Ayzenberg and Mr. Kemel to appear for their respective depositions

 5   and to produce documents responsive to the requests made in the Depo Notice by dates to be

 6   determined by the Court, and correspondingly continuing the hearing on the Recusal Motion; or

 7          (2)     in the alternative, dismissing the Recusal Motion with prejudice and requiring Ms.

 8   Ayzenberg, Mr. Kemel and/or Mr. Shemtoub (and his law firm, Beverly Law) to pay the reasonable

 9   expenses caused by their failure to act, including the attorneys’ fees incurred by the Debtor to prepare

10   and file this Motion (and the accompanying application for an order setting the hearing on this Motion

11   on shortened notice).

12   Dated: August 18, 2020                LEV INVESTMENTS, LLC

13
14
                                           By:
15
                                                   DAVID B. GOLUBCHIK
16                                                 JULIET Y. OH
                                                   LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
17                                                 Proposed Attorneys for Chapter 11 Debtor in Possession
18

19
20

21

22

23

24

25

26
27

28

                                                       14
Case 1:20-bk-11006-VK          Doc 140 Filed 08/18/20 Entered 08/18/20 10:38:55                   Desc
                                Main Document    Page 14 of 38



 1                                   DECLARATION OF JULIET Y. OH
 2          I, Juliet Y. Oh, hereby declare as follows:

 3          1.      I am over 18 years of age. Except where otherwise stated, I have personal knowledge

 4   of the facts set forth below and, if called to testify, would and could competently testify thereto.

 5          2.      I am licensed to practice law in California state courts and before this Court. I am a

 6   partner of the law firm of Levene, Neale, Bender, Yoo & Brill L.L.P (“LNBYB”), proposed counsel

 7   to Lev Investments, LLC, the Debtor and debtor in possession herein (the “Debtor”).

 8          3.      I submit this declaration in support of the Debtor’s motion to compel (the “Motion”) to

 9   which this declaration is attached. All capitalized terms not specifically defined herein shall have the

10   meanings ascribed to them in the Motion.

11          4.      The Debtor commenced its chapter 11 bankruptcy case by filing a Voluntary Petition

12   for relief under chapter 11 of the Bankruptcy Code on June 1, 2020 (the “Petition Date”). Since the

13   Petition Date, the Debtor has managed its financial affairs and operated its bankruptcy estate as a

14   debtor in possession pursuant to Sections 1107 and 1108 of the Bankruptcy Code.

15          5.      On June 10, 2020, the Debtor filed an application seeking to employ LNBYB as the

16   Debtor’s bankruptcy counsel in its chapter 11 bankruptcy case (the “Employment Application”).

17          6.      On June 26, 2020, Mariya Ayzenberg and Mike Kemel filed a joint objection to the

18   Employment Application.

19          7.      Also on June 26, 2020, Ms. Ayzenberg and Mr. Kemel filed that certain Emergency

20   Motion To Recuse David Golubchik And The Law Firm Of Levene, Neale, Bender, Yoo & Brill LLP,

21   From All Further Participation In This Case, All Related Cases, And For An Order Disgorging All

22   Funds Received By The Firm Due To Undisclosed Conflicted Representation Of The Debtor In Re

23   Weibel, Inc. (9th Cir. BAP 1994) 176 B.R. 209 (the “Recusal Motion”). Pursuant to the Recusal

24   Motion, Ms. Ayzenberg and Mr. Kemel seek the entry of a Court order disqualifying LNBYB as

25   counsel for the Debtor in this case and other related relief.

26          8.      The Debtor filed a declaration from my partner, David B. Golubchik, Esq., opposing

27   the relief requested in the Recusal Motion on June 29, 2020, followed by a written opposition to the

28   Recusal Motion on June 30, 2020.

                                                          15
Case 1:20-bk-11006-VK        Doc 140 Filed 08/18/20 Entered 08/18/20 10:38:55                 Desc
                              Main Document    Page 15 of 38



 1          9.     Ms. Ayzenberg and Mr. Kemel filed a response to Mr. Golubchik’s declaration on June

 2   29, 2020.

 3          10.      At the hearing on the Employment Application held on July 16, 2020, which I

 4   personally attended, the Court set a hearing on the Recusal Motion for August 27, 2020 at 1:30 p.m.,

 5   and continued the hearing on the Employment Application to the same date and time so that the

 6   Employment Application could be considered concurrently with the Recusal Motion.

 7          11.    On July 29, 2020, the Court entered a written scheduling order (“Scheduling Order”)

 8   setting the hearing on the Recusal Motion for August 27, 2020 at 1:30 p.m. and setting the deadline

 9   for the Debtor to file a written opposition to the Recusal Motion on August 20, 2020.

10          12.      On July 16, 2020, immediately following the hearing on the Employment Application,

11   LNBYB caused the Debtor to serve Debtor’s Notice Of Deposition Of Mariya Ayzenberg And Request

12   For Production Of Documents (the “Ayzenberg Depo Notice”) and Debtor’s Notice Of Deposition Of

13   Mike Kemel And Request For Production Of Documents (the “Kemel Depo Notice,” and together with

14   the Ayzenberg Depo Notice, the “Depo Notices”) on Michael Shemtoub, who is counsel of record for

15   Ms. Ayzenberg and Mr. Kemel. The Depo Notices were served by personal delivery and overnight

16   mail to Mr. Shemtoub at his office address. True and correct copies of the Depo Notices, together

17   with the amended proof of service2, are attached as Exhibit “A” hereto.

18          13.    The Depo Notices relate solely to the Recusal Motion, and require Ms. Azyenberg and

19   Mr. Kemel to produce the documents requested therein (the “Requested Documents”) by 10:00 a.m.

20   on August 17, 2020, and to appear for depositions (by video) on August 18, 2020.

21          14.    I reached out to Mr. Shemtoub by e-mail, on August 12, 2020 and August 14, 2020, to

22   confirm whether Ms. Ayzenberg and Mr. Kemel would be producing the requested documents and

23   appearing at their respectively noticed depositions. True and correct copies of such e-mails are

24   attached as Exhibit “B” hereto. Mr. Shemtoub did not respond to any of the foregoing e-mails (by e-

25   mail or telephone). As a result, the Debtor and LNBYB were unable to make the arrangements

26   necessary for the video depositions of Ms. Ayzenberg and Mr. Kemel.

27
        2
28         The proof of service for each of the Depo notices was amended to correct a typographical error
     in the date of service, from “June 16, 2020” to “July 16, 2020.”
                                                       16
Case 1:20-bk-11006-VK            Doc 140 Filed 08/18/20 Entered 08/18/20 10:38:55              Desc
                                  Main Document    Page 16 of 38



 1          15.     Late in the evening on Friday, August 14, 2020, nearly one month after the service of

 2   the Depo Notices, Ms. Ayzenberg and Mr. Kemel filed a motion seeking to quash the Depo Notices

 3   and requesting sanctions against the Debtor, LNBYB and Mr. Golubchik (the “Motion to Quash”).

 4   The Motion to Quash has been set for hearing on September 10, 2020 at 1:30 p.m.

 5          16.     Ms. Ayzenberg and Mr. Kemel did not file any response or objection to the Depo

 6   Notices (other than the Motion to Quash), did not produce any of the Requested Documents, and did

 7   not provide any cooperation to enable the Debtor and LNBYB to make arrangements for and set up

 8   the video depositions of Ms. Ayzenberg and Mr. Kemel on August 18, 2020.

 9          17.     After the deadline for producing the Requested Documents passed, I sent another e-

10   mail to Mr. Shemtoub seeking to arrange a telephone conference to meet and confer prior to the filing

11   of this Motion. A true and correct copy of the foregoing e-mail is attached as Exhibit “C” hereto. I

12   received no response (by e-mail or telephone) to the foregoing e-mail.

13          18.     Due to the failure by Ms. Ayzenberg and Mr. Kemel to produce the Requested

14   Documents or to cooperate to arrange for their respectively noticed (video) depositions, and Mr.

15   Shemtoub’s lack of response to correspondence from LNBYB regarding such documents and

16   depositions, the Debtor is unable to obtain the information and testimony required to prepare and file

17   the Debtor’s opposition to the Recusal Motion, which is currently due on August 20, 2020.

18          19.     Given the pending August 20, 2020 deadline for the Debtor to file its opposition to the

19   Recusal Motion (which opposition the Debtor cannot prepare until it obtains the documents and

20   testimony requested from Ms. Ayzenberg and Mr. Kemel), the Debtor has filed concurrently with this

21   Motion an application for an order setting the hearing on this Motion on shortened notice, pursuant to

22   which the Debtor is seeking to have the Motion heard by August 20, 2020 or as soon as practicable

23   for the Court thereafter.

24          I declare under penalty of perjury under the laws of the United States of America that the

25   foregoing is true and correct. Executed on this 18th day of August, 2020, at Los Angeles, California.

26
27

28
                                                           JULIET Y. OH
                                                      17
Case 1:20-bk-11006-VK   Doc 140 Filed 08/18/20 Entered 08/18/20 10:38:55   Desc
                         Main Document    Page 17 of 38




                          EXHIBIT “A”
     Case 1:20-bk-11006-VK        Doc 140 Filed 08/18/20 Entered 08/18/20 10:38:55                 Desc
                                   Main Document    Page 18 of 38



 1    DAVID B. GOLUBCHIK (SBN 185520)
      JULIET Y. OH (SBN 211414)
 2    LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
 3    10250 Constellation Boulevard, Suite 1700
      Los Angeles, California 90067
 4    Telephone: (310) 229-1234
      Facsimile: (310) 229-1244
 5    Email: DBG@LNBYB.COM; JYO@LNBYB.COM
 6    Proposed Attorneys for Chapter 11 Debtor and
      Debtor-in-Possession
 7
 8                          UNITED STATES BANKRUPTCY COURT
 9                           CENTRAL DISTRICT OF CALIFORNIA
10                            SAN FERNANDO VALLEY DIVISION
11
12    In re:                                         Case No.: 1:20-bk-11006-VK
13
      LEV INVESTMENTS, LC,                           Chapter 11
14
               Debtor and Debtor in Possession.      AMENDED PROOF OF SERVICE OF:
15                                                   DEBTOR’S NOTICE OF DEPOSITION OF
                                                     MARIYA AYZENBERG AND REQUEST
16                                                   FOR PRODUCTION OF DOCUMENTS
17
                                                     Deposition Date
18                                                   Date: August 18, 2020
                                                     Time: 10:00 a.m.
19                                                   Place: Via Zoom or other video format or at
                                                            Levene, Neale, Bender, Yoo
20                                                         & Brill L.L.P.
21                                                         10250 Constellation Blvd, Suite 1700
                                                           Los Angeles, California 90067
22
                                                     Document Production Date:
23                                                   Date: August 17, 2020
                                                     Time: 10:00 a.m.
24                                                   Place: Levene, Neale, Bender, Yoo
25                                                         & Brill L.L.P.
                                                           10250 Constellation Blvd, Suite 1700
26                                                         Los Angeles, California 90067

27
28

                                                      1
Case 1:20-bk-11006-VK           Doc 140 Filed 08/18/20 Entered 08/18/20 10:38:55                    Desc
                                 Main Document    Page 19 of 38




 1          PLEASE TAKE NOTICE that, pursuant Rule 9014 of the Federal Rules of
 2   Bankruptcy Procedure and Rule 7030 of the Federal Rules of Bankruptcy Procedure which

 3   incorporates by reference Rule 30 of the Federal Rules of Civil Procedure, in connection with
 4   the contested matter initiated by the “Emergency Motion To Recuse David Golubchik And The

 5   Law Firm Of Levene, Neale, Bender, Yoo & Brill LLP, From All Further Participation In This

 6   Case, All Related Cases, And For An Order Disgorging All Funds Received By The Firm Due To
 7   Undisclosed Conflicted Representation Of The Debtor In Re Weibel, Inc. (9th Cir. BAP 1994)

 8   176 B.R. 209” (Docket No. 56) (the “Motion”) filed by Mariya Ayzenberg (“Ayzenberg”) and

 9   Mike Kemel (“Kemel”), Lev Investments, LLC, the debtor in possession in the above-entitled

10   chapter 11 case, will conduct the deposition upon oral examination of Ayzenberg on the topics

11   set forth below and for the documents described in the Requests For Production below, on
12   August 18, 2020 at 10:00 a.m. (Pacific Time) at the offices of Levene, Neale, Bender, Yoo &

13   Brill, L.L.P., 10250 Constellation Boulevard, Suite 1700, Los Angeles, California 90067. The

14   deposition will be recorded by stenographic and/or audio-visual means. Ayzenberg is
15   represented by counsel, Michael Shemtoub, Esq. of Beverly Law, who maintains offices at

16   4929 Wilshire Blvd Suite 915, Los Angeles, CA 90010.

17                                   Request for Production of Documents
18          PLEASE TAKE FURTHER NOTICE that pursuant to Rule 34 of the Federal Rules of

19   Civil Procedure, made applicable herein by Rules 7034 and 9014 of the Federal Rules of
20   Bankruptcy Procedure, Ayzenberg must produce, on or before August 17, 2020, at 10:00 a.m., at

21   the offices of Levene, Neale, Bender, Yoo & Brill L.L.P., 10250 Constellation Boulevard, Suite

22   1700, Los Angeles, California 90067, or such other time and location as the parties may agree and
23   permit the inspection and copying of any and all documents requested in the Requests for
24   Production of Documents contained below.

25                                              Definitions
26          For purposes of the Requests for Production of Documents, the terms listed below will

27   have the following meanings:
28

                                                    2
Case 1:20-bk-11006-VK            Doc 140 Filed 08/18/20 Entered 08/18/20 10:38:55                 Desc
                                  Main Document    Page 20 of 38




 1          1.        “Bankruptcy Case” means the chapter 11 bankruptcy case commenced by the
 2   Debtor.

 3          2.        “David” means and refers to David Golubchik and Levene, Neale, Bender, Yoo
 4   & Brill L.L.P.

 5          3.        “Debtor” means Lev Investments LLC.

 6          4.        “Documents” have the meaning the ascribed in the Federal Rules of Civil
 7   Procedure, as made applicable by the Federal Rules of Bankruptcy Procedure, and includes,

 8   without limitation, all electronically stored information in addition to documents or data

 9   maintained in hard copy or other format.

10          5.        "Communications" means all forms of correspondence including, but not limited

11   to e-mail, written, recorded or otherwise documented.
12          6.        “Motion” means and refers to that certain “Emergency Motion To Recuse David

13   Golubchik And The Law Firm Of Levene, Neale, Bender, Yoo & Brill LLP, From All Further

14   Participation In This Case, All Related Cases, And For An Order Disgorging All Funds
15   Received By The Firm Due To Undisclosed Conflicted Representation Of The Debtor In Re

16   Weibel, Inc. (9th Cir. BAP 1994) 176 B.R. 209” (Docket No. 56).

17          7.        “Ayzenberg” or “you” or “your” means Mariya Ayzenberg including, without
18   limitation, her agents, representatives, employees and partners.

19                               Requests For Production Of Documents
20   Please produce the following documents:

21          1.        All Documents, Correspondence and materials between YOU and DAVID during

22   the period of January 1, 2017 to June 1, 2020.
23          2.        All Documents, Correspondence and materials with respect to services which
24   YOU contend that DAVID performed on YOUR behalf or for YOUR benefit during the period

25   of January 1, 2017 to June 1, 2020.
26          3.        All Documents, Correspondence and materials which support YOUR statements

27   in YOUR declaration executed on June 25, 2020 in support of the Motion.
28

                                                      3
Case 1:20-bk-11006-VK          Doc 140 Filed 08/18/20 Entered 08/18/20 10:38:55                    Desc
                                Main Document    Page 21 of 38




 1          4.     A copy of your driver’s license and United States Passport which evidences your
 2   signature – you are welcome to redact all personal information other than your name, your photo,

 3   your signature and date of document.
 4                                   Subject Matter for Depositions

 5          1.     YOUR testimony in support of the Motion.

 6   Dated: July 16, 2020                        LEV INVESTMENTS, LLC
 7
                                                 By:    /S/ David B. Golubchik
 8                                                      DAVID B. GOLUCHIK
                                                        JULIET Y. OH
 9                                                      LEVENE, NEALE, BENDER, YOO
                                                               & BRILL L.L.P.
10
                                                        Proposed Attorneys for Debtor and
11                                                      Debtor in Possession

12

13

14
15

16

17
18

19
20

21

22
23
24

25
26

27
28

                                                    4
Case 1:20-bk-11006-VK                Doc 140 Filed 08/18/20 Entered 08/18/20 10:38:55                                            Desc
                                      Main Document    Page 22 of 38



    1
                                      PROOF OF SERVICE OF DOCUMENT
    2
        I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business
        address is: 10250 Constellation Boulevard, Suite 1700, Los Angeles, CA 90067
    3
        A true and correct copy of the foregoing document entitled DEBTOR’S NOTICE OF DEPOSITION OF
    4   MARIYA AYZENBERG AND REQUEST FOR PRODUCTION OF DOCUMENTS will be served or was
        served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the
    5   manner stated below:
    6   1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to
        controlling General Orders and LBR, the foregoing document will be served by the court via NEF and
    7   hyperlink to the document. On               , I checked the CM/ECF docket for this bankruptcy case or
        adversary proceeding and determined that the following persons are on the Electronic Mail Notice List to
    8   receive NEF transmission at the email addresses stated below:

    9   N/A

   10   2. SERVED BY UNITED STATES MAIL: On                                   , I served the following persons
        and/or entities at the last known addresses in this bankruptcy case or adversary proceeding by placing a
   11   true and correct copy thereof in a sealed envelope in the United States mail, first class, postage prepaid,
        and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will be
   12   completed no later than 24 hours after the document is filed.

   13   None.

   14                                                                           Service information continued on attached page

   15
        3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR
        EMAIL (state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR,
   16   on July 16, 2020, I served the following persons and/or entities by personal delivery, overnight mail
        service, or (for those who consented in writing to such service method), by facsimile transmission and/or
   17   email as follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight
        mail to, the judge will be completed no later than 24 hours after the document is filed.
   18
        Served by Overnight Mail
   19   Michael Shemtoub, Esq.
        Beverly Law
   20   4929 Wilshire Blvd, Suite 915
        Los Angeles, CA 90010
   21
   22   I declare under penalty of perjury under the laws of the United States of America that the foregoing is
        true and correct.
   23
         July 16, 2020                     Stephanie Reichert                              /s/ Stephanie Reichert
   24    Date                              Type Name                                       Signature
   25
   26
   27
   28

         This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

        June 2012                                                                    F 9013-3.1.PROOF.SERVICE
Case 1:20-bk-11006-VK   Doc 140 Filed 08/18/20 Entered 08/18/20 10:38:55   Desc
                         Main Document    Page 23 of 38
     Case 1:20-bk-11006-VK        Doc 140 Filed 08/18/20 Entered 08/18/20 10:38:55                 Desc
                                   Main Document    Page 24 of 38



 1    DAVID B. GOLUBCHIK (SBN 185520)
      JULIET Y. OH (SBN 211414)
 2    LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
 3    10250 Constellation Boulevard, Suite 1700
      Los Angeles, California 90067
 4    Telephone: (310) 229-1234
      Facsimile: (310) 229-1244
 5    Email: DBG@LNBYB.COM; JYO@LNBYB.COM
 6    Proposed Attorneys for Chapter 11 Debtor and
      Debtor-in-Possession
 7
 8                          UNITED STATES BANKRUPTCY COURT
 9                           CENTRAL DISTRICT OF CALIFORNIA
10                            SAN FERNANDO VALLEY DIVISION
11
12    In re:                                         Case No.: 1:20-bk-11006-VK
13
      LEV INVESTMENTS, LC,                           Chapter 11
14
               Debtor and Debtor in Possession.      AMENDED PROOF OF SERVICE OF:
15                                                   DEBTOR’S NOTICE OF DEPOSITION OF
                                                     MIKE KEMEL AND REQUEST FOR
16                                                   PRODUCTION OF DOCUMENTS
17
                                                     Deposition Date
18                                                   Date: August 18, 2020
                                                     Time: 1:00 p.m.
19                                                   Place: Via Zoom or other video format or at
                                                            Levene, Neale, Bender, Yoo
20                                                         & Brill L.L.P.
21                                                         10250 Constellation Blvd, Suite 1700
                                                           Los Angeles, California 90067
22
                                                     Document Production Date:
23                                                   Date: August 17, 2020
                                                     Time: 10:00 a.m.
24                                                   Place: Levene, Neale, Bender, Yoo
25                                                         & Brill L.L.P.
                                                           10250 Constellation Blvd, Suite 1700
26                                                         Los Angeles, California 90067

27
28

                                                      1
Case 1:20-bk-11006-VK           Doc 140 Filed 08/18/20 Entered 08/18/20 10:38:55                     Desc
                                 Main Document    Page 25 of 38




 1          PLEASE TAKE NOTICE that, pursuant Rule 9014 of the Federal Rules of
 2   Bankruptcy Procedure and Rule 7030 of the Federal Rules of Bankruptcy Procedure which

 3   incorporates by reference Rule 30 of the Federal Rules of Civil Procedure, in connection with
 4   the contested matter initiated by the “Emergency Motion To Recuse David Golubchik And The

 5   Law Firm Of Levene, Neale, Bender, Yoo & Brill LLP, From All Further Participation In This

 6   Case, All Related Cases, And For An Order Disgorging All Funds Received By The Firm Due To
 7   Undisclosed Conflicted Representation Of The Debtor In Re Weibel, Inc. (9th Cir. BAP 1994)

 8   176 B.R. 209” (Docket No. 56) (the “Motion”) filed by Mariya Ayzenberg (“Ayzenberg”) and

 9   Mike Kemel (“Kemel”), Lev Investments, LLC, the debtor in possession in the above-entitled

10   chapter 11 case, will conduct the deposition upon oral examination of Ayzenberg on the topics

11   set forth below and for the documents described in the Requests For Production below, on
12   August 18, 2020 at 1:00 p.m. (Pacific Time) at the offices of Levene, Neale, Bender, Yoo &

13   Brill, L.L.P., 10250 Constellation Boulevard, Suite 1700, Los Angeles, California 90067. The

14   deposition will be recorded by stenographic and/or audio-visual means. Kemel is represented by
15   counsel, Michael Shemtoub, Esq. of Beverly Law, who maintains offices at 4929 Wilshire Blvd

16   Suite 915, Los Angeles, CA 90010.

17                                   Request for Production of Documents
18          PLEASE TAKE FURTHER NOTICE that pursuant to Rule 34 of the Federal Rules of

19   Civil Procedure, made applicable herein by Rules 7034 and 9014 of the Federal Rules of
20   Bankruptcy Procedure, Kemel must produce, on or before August 17, 2020, at 10:00 a.m., at the

21   offices of Levene, Neale, Bender, Yoo & Brill L.L.P., 10250 Constellation Boulevard, Suite 1700,

22   Los Angeles, California 90067, or such other time and location as the parties may agree and permit
23   the inspection and copying of any and all documents requested in the Requests for Production of
24   Documents contained below.

25                                              Definitions
26          For purposes of the Requests for Production of Documents, the terms listed below will

27   have the following meanings:
28

                                                     2
Case 1:20-bk-11006-VK            Doc 140 Filed 08/18/20 Entered 08/18/20 10:38:55                 Desc
                                  Main Document    Page 26 of 38




 1          1.        “Bankruptcy Case” means the chapter 11 bankruptcy case commenced by the
 2   Debtor.

 3          2.        “David” means and refers to David Golubchik and Levene, Neale, Bender, Yoo
 4   & Brill L.L.P.

 5          3.        “Debtor” means Lev Investments LLC.

 6          4.        “Documents” have the meaning the ascribed in the Federal Rules of Civil
 7   Procedure, as made applicable by the Federal Rules of Bankruptcy Procedure, and includes,

 8   without limitation, all electronically stored information in addition to documents or data

 9   maintained in hard copy or other format.

10          5.        "Communications" means all forms of correspondence including, but not limited

11   to e-mail, written, recorded or otherwise documented.
12          6.        “Motion” means and refers to that certain “Emergency Motion To Recuse David

13   Golubchik And The Law Firm Of Levene, Neale, Bender, Yoo & Brill LLP, From All Further

14   Participation In This Case, All Related Cases, And For An Order Disgorging All Funds
15   Received By The Firm Due To Undisclosed Conflicted Representation Of The Debtor In Re

16   Weibel, Inc. (9th Cir. BAP 1994) 176 B.R. 209” (Docket No. 56).

17          7.        “Kemel” or “you” or “your” means Mike Kemel including, without limitation,
18   his agents, representatives, employees and partners.

19                               Requests For Production Of Documents
20   Please produce the following documents:

21          1.        All Documents, Correspondence and materials between YOU and DAVID during

22   the period of January 1, 2017 to June 1, 2020.
23          2.        All Documents, Correspondence and materials with respect to services which
24   YOU contend that DAVID performed on YOUR behalf or for YOUR benefit during the period

25   of January 1, 2017 to June 1, 2020.
26          3.        All Documents, Correspondence and materials which support YOUR statements

27   in YOUR declaration executed on June 26, 2020 in support of the Motion.
28

                                                      3
Case 1:20-bk-11006-VK          Doc 140 Filed 08/18/20 Entered 08/18/20 10:38:55                    Desc
                                Main Document    Page 27 of 38




 1          4.     A copy of your driver’s license and United States Passport which evidences your
 2   signature – you are welcome to redact all personal information other than your name, your photo,

 3   your signature and date of document.
 4                                   Subject Matter for Depositions

 5          1.     YOUR testimony in support of the Motion.

 6   Dated: July 16, 2020                        LEV INVESTMENTS, LLC
 7
                                                 By:    /S/ David B. Golubchik
 8                                                      DAVID B. GOLUCHIK
                                                        JULIET Y. OH
 9                                                      LEVENE, NEALE, BENDER, YOO
                                                               & BRILL L.L.P.
10
                                                        Proposed Attorneys for Debtor and
11                                                      Debtor in Possession

12

13

14
15

16

17
18

19
20

21

22
23
24

25
26

27
28

                                                    4
Case 1:20-bk-11006-VK                Doc 140 Filed 08/18/20 Entered 08/18/20 10:38:55                                            Desc
                                      Main Document    Page 28 of 38



    1
                                      PROOF OF SERVICE OF DOCUMENT
    2
        I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business
        address is: 10250 Constellation Boulevard, Suite 1700, Los Angeles, CA 90067
    3
        A true and correct copy of the foregoing document entitled DEBTOR’S NOTICE OF DEPOSITION OF
    4   MIKE KEMEL AND REQUEST FOR PRODUCTION OF DOCUMENTS will be served or was served (a)
        on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner
    5   stated below:
    6   1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to
        controlling General Orders and LBR, the foregoing document will be served by the court via NEF and
    7   hyperlink to the document. On               , I checked the CM/ECF docket for this bankruptcy case or
        adversary proceeding and determined that the following persons are on the Electronic Mail Notice List to
    8   receive NEF transmission at the email addresses stated below:

    9   N/A

   10   2. SERVED BY UNITED STATES MAIL: On                                   , I served the following persons
        and/or entities at the last known addresses in this bankruptcy case or adversary proceeding by placing a
   11   true and correct copy thereof in a sealed envelope in the United States mail, first class, postage prepaid,
        and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will be
   12   completed no later than 24 hours after the document is filed.

   13   None.

   14                                                                           Service information continued on attached page

   15
        3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR
        EMAIL (state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR,
   16   on July 16, 2020, I served the following persons and/or entities by personal delivery, overnight mail
        service, or (for those who consented in writing to such service method), by facsimile transmission and/or
   17   email as follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight
        mail to, the judge will be completed no later than 24 hours after the document is filed.
   18
        Served by Overnight Mail
   19   Michael Shemtoub, Esq.
        Beverly Law
   20   4929 Wilshire Blvd, Suite 915
        Los Angeles, CA 90010
   21
   22   I declare under penalty of perjury under the laws of the United States of America that the foregoing is
        true and correct.
   23
         July 16, 2020                     Stephanie Reichert                              /s/ Stephanie Reichert
   24    Date                              Type Name                                       Signature
   25
   26
   27
   28

         This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

        June 2012                                                                    F 9013-3.1.PROOF.SERVICE
Case 1:20-bk-11006-VK   Doc 140 Filed 08/18/20 Entered 08/18/20 10:38:55   Desc
                         Main Document    Page 29 of 38
Case 1:20-bk-11006-VK   Doc 140 Filed 08/18/20 Entered 08/18/20 10:38:55   Desc
                         Main Document    Page 30 of 38




                          EXHIBIT “B”
        Case 1:20-bk-11006-VK                      Doc 140 Filed 08/18/20 Entered 08/18/20 10:38:55                  Desc
                                                    Main Document    Page 31 of 38


Juliet Y. Oh

From:                                       Juliet Y. Oh
Sent:                                       Wednesday, August 12, 2020 3:53 PM
To:                                         'Michael@beverlylaw.org'
Cc:                                         David B. Golubchik
Subject:                                    In re Lev Investments LLC - Deposition of Mike Kemel on Tuesday, August 18, 2020


Mr. Shemtoub,

I will be conducting the depositions of Ms. Ayzenberg and Mr. Kemel on Tuesday, August 18, 2020. Currently, Ms.
Ayzenberg’s deposition is scheduled to begin at 10:00 a.m., and Mr. Kemel’s deposition is scheduled to being at 1:00
p.m. I have a Court hearing that has been scheduled for 1:00 p.m. that day, so I am requesting that Mr. Kemel’s
deposition be pushed to 2:00 p.m. Will you please confirm whether that is acceptable to you and Mr. Kemel? Also,
please confirm that both of your clients will be able to attend their respective depositions by videoconference/Zoom as
we are making those arrangements now.

Thank you,
Juliet

JULIET Y. OH, Esq.

LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
10250 Constellation Blvd. | Suite 1700 | Los Angeles, CA 90067
Phone 310 229 1234 | Direct 310 229 3348 | Fax 310 229 1244
JYO@lnbyb.com | www.lnbyb.com

The preceding E-mail message is subject to Levene, Neale, Bender, Yoo & Brill L.L.P.'s
email policies which can be found at http://www.lnbyb.com/disclaimers.htm.


    Please consider the environment before printing this email




                                                                              1
      Case 1:20-bk-11006-VK           Doc 140 Filed 08/18/20 Entered 08/18/20 10:38:55                      Desc
                                       Main Document    Page 32 of 38


Juliet Y. Oh

From:                             Juliet Y. Oh
Sent:                             Friday, August 14, 2020 12:14 PM
To:                               David B. Golubchik; 'Michael@beverlylaw.org'; Michael@LexingtonLG.com
Subject:                          RE: In re Lev Investments LLC - Deposition of Mike Kemel on Tuesday, August 18, 2020


Michael,

In addition to the email addresses for you, Ms. Ayzenberg and Mr. Kemel, and the request for an interpreter (if one is
necessary), the court reporter will need the city/state location for you, Ms. Ayzenberg and Mr. Kemel. Please provide
this info as soon as possible today so we can finalize the arrangements for the video depositions.

Thank you,
Juliet

From: David B. Golubchik <DBG@lnbyb.com>
Sent: Friday, August 14, 2020 12:02 PM
To: 'Michael@beverlylaw.org' <Michael@beverlylaw.org>; Michael@LexingtonLG.com
Cc: Juliet Y. Oh <jyo@lnbyb.com>
Subject: RE: In re Lev Investments LLC - Deposition of Mike Kemel on Tuesday, August 18, 2020

Michael,

The court reporter needs email addresses to set up the virtual depositions for Tuesday. Please send emails to use for
you (we have 2 emails but let me know which you prefer), for Ms. Ayzenberg and Mr. Kemel. Also, please advise if
anyone requires an interpreter.

As you can see, there are numerous questions outstanding to which we have received no responses. Please respond as
soon as possible.

Thank you


DAVID B. GOLUBCHIK, Esq.
LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
10250 Constellation Blvd. | Suite 1700 | Los Angeles, CA 90067
Phone 310 229 1234 | Direct 310 229 3393 | Fax 310 229 1244
dbg@lnbyb.com | www.lnbyb.com




From: David B. Golubchik <DBG@lnbyb.com>
Sent: Thursday, August 13, 2020 1:46 PM
To: Juliet Y. Oh <jyo@lnbyb.com>; 'Michael@beverlylaw.org' <Michael@beverlylaw.org>; Michael@LexingtonLG.com
Subject: RE: In re Lev Investments LLC - Deposition of Mike Kemel on Tuesday, August 18, 2020

Michael,



                                                            1
        Case 1:20-bk-11006-VK                      Doc 140 Filed 08/18/20 Entered 08/18/20 10:38:55         Desc
                                                    Main Document    Page 33 of 38
For the document production on Monday (8/17/20), please advise whether it will be provided electronically or delivered
in person. If delivered in person, we need to coordinate with our office due to COVID. And please respond to Juliet with
respect to the time of Mr. Kemel’s deposition on Tuesday, 8/18/20.

Please advise.

DAVID B. GOLUBCHIK, Esq.
LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
10250 Constellation Blvd. | Suite 1700 | Los Angeles, CA 90067
Phone 310 229 1234 | Direct 310 229 3393 | Fax 310 229 1244
dbg@lnbyb.com | www.lnbyb.com




From: Juliet Y. Oh <jyo@lnbyb.com>
Sent: Wednesday, August 12, 2020 3:53 PM
To: 'Michael@beverlylaw.org' <Michael@beverlylaw.org>
Cc: David B. Golubchik <DBG@lnbyb.com>
Subject: In re Lev Investments LLC - Deposition of Mike Kemel on Tuesday, August 18, 2020

Mr. Shemtoub,

I will be conducting the depositions of Ms. Ayzenberg and Mr. Kemel on Tuesday, August 18, 2020. Currently, Ms.
Ayzenberg’s deposition is scheduled to begin at 10:00 a.m., and Mr. Kemel’s deposition is scheduled to being at 1:00
p.m. I have a Court hearing that has been scheduled for 1:00 p.m. that day, so I am requesting that Mr. Kemel’s
deposition be pushed to 2:00 p.m. Will you please confirm whether that is acceptable to you and Mr. Kemel? Also,
please confirm that both of your clients will be able to attend their respective depositions by videoconference/Zoom as
we are making those arrangements now.

Thank you,
Juliet

JULIET Y. OH, Esq.

LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
10250 Constellation Blvd. | Suite 1700 | Los Angeles, CA 90067
Phone 310 229 1234 | Direct 310 229 3348 | Fax 310 229 1244
JYO@lnbyb.com | www.lnbyb.com

The preceding E-mail message is subject to Levene, Neale, Bender, Yoo & Brill L.L.P.'s
email policies which can be found at http://www.lnbyb.com/disclaimers.htm.


    Please consider the environment before printing this email




                                                                              2
Case 1:20-bk-11006-VK   Doc 140 Filed 08/18/20 Entered 08/18/20 10:38:55   Desc
                         Main Document    Page 34 of 38




                          EXHIBIT “C”
      Case 1:20-bk-11006-VK            Doc 140 Filed 08/18/20 Entered 08/18/20 10:38:55                     Desc
                                        Main Document    Page 35 of 38


Juliet Y. Oh

From:                             Juliet Y. Oh
Sent:                             Monday, August 17, 2020 12:06 PM
To:                               'Michael@beverlylaw.org'
Cc:                               David B. Golubchik
Subject:                          RE: In re Lev Investments LLC - Deposition of Mike Kemel on Tuesday, August 18, 2020


Mr. Shemtoub,

I have not received responses from you – by email, telephone, or otherwise – to any of my emails regarding the
scheduled depositions of Ms. Ayzenberg and Mr. Kemel (and the related document production requests), including my
most recent email sent yesterday to you which is copied below. Given your lack of response and the motion to quash
notices of deposition filed by your office late Friday evening, the Debtor has no choice other than to file a motion to
compel the depositions of both Ms. Ayzenberg and Mr. Kemel (and the related document productions). The Debtor
intends to request terminating sanctions and other appropriate sanctions in such motion. In accordance with LBR 7026-
1(c)(2), I request that we conduct a telephone conference today, Monday, August 17 (anytime before 4:00 pm, or
anytime after 6:00 pm) or anytime before 10:00 am tomorrow morning, Tuesday, August 18. Please advise of your
availability for such telephone conference as soon as possible.

I can be reached by cell at (310) 497-4602.

Thank you,
Juliet Oh

From: Juliet Y. Oh
Sent: Wednesday, August 12, 2020 3:53 PM
To: 'Michael@beverlylaw.org' <Michael@beverlylaw.org>
Cc: David B. Golubchik <DBG@lnbyb.com>
Subject: In re Lev Investments LLC - Deposition of Mike Kemel on Tuesday, August 18, 2020

Mr. Shemtoub,

I will be conducting the depositions of Ms. Ayzenberg and Mr. Kemel on Tuesday, August 18, 2020. Currently, Ms.
Ayzenberg’s deposition is scheduled to begin at 10:00 a.m., and Mr. Kemel’s deposition is scheduled to being at 1:00
p.m. I have a Court hearing that has been scheduled for 1:00 p.m. that day, so I am requesting that Mr. Kemel’s
deposition be pushed to 2:00 p.m. Will you please confirm whether that is acceptable to you and Mr. Kemel? Also,
please confirm that both of your clients will be able to attend their respective depositions by videoconference/Zoom as
we are making those arrangements now.

Thank you,
Juliet

JULIET Y. OH, Esq.

LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
10250 Constellation Blvd. | Suite 1700 | Los Angeles, CA 90067
Phone 310 229 1234 | Direct 310 229 3348 | Fax 310 229 1244
JYO@lnbyb.com | www.lnbyb.com



                                                           1
        Case 1:20-bk-11006-VK                      Doc 140 Filed 08/18/20 Entered 08/18/20 10:38:55   Desc
                                                    Main Document    Page 36 of 38
The preceding E-mail message is subject to Levene, Neale, Bender, Yoo & Brill L.L.P.'s
email policies which can be found at http://www.lnbyb.com/disclaimers.htm.


    Please consider the environment before printing this email




                                                                              2
Case 1:20-bk-11006-VK                Doc 140 Filed 08/18/20 Entered 08/18/20 10:38:55                                      Desc
                                      Main Document    Page 37 of 38

                                    PROOF OF SERVICE OF DOCUMENT
  1
      I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business
  2   address is: 10250 Constellation Boulevard, Suite 1700, Los Angeles, CA 90067

  3   A true and correct copy of the foregoing document entitled NOTICE OF MOTION AND MOTION
      SEEKING TO COMPEL MARIYA AYZENBERG AND MIKE KEMEL TO PRODUCE REQUESTED
  4   DOCUMENTS AND APPEAR FOR NOTICED DEPOSITIONS OR, ALTERNATIVELY, SEEKING
      SANCTIONS; MEMORANDUM OF POINTS AND AUTHORITIES; DECLARATION OF JULIET Y. OH
  5   IN SUPPORT THEREOF will be served or was served (a) on the judge in chambers in the form and
      manner required by LBR 5005-2(d); and (b) in the manner stated below:
  6
      1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to
  7   controlling General Orders and LBR, the foregoing document will be served by the court via NEF and
      hyperlink to the document. On August 18, 2020, I checked the CM/ECF docket for this bankruptcy case
  8   or adversary proceeding and determined that the following persons are on the Electronic Mail Notice List
      to receive NEF transmission at the email addresses stated below:
  9
          •     Lisa D Angelo langelo@murchisonlaw.com, cthomas@murchisonlaw.com
 10       •     Katherine Bunker kate.bunker@usdoj.gov
          •     John Burgee jburgee@bandalaw.net
 11       •     Caroline Renee Djang (TR) caroline.djang@bbklaw.com,
                C190@ecfcbis.com;sansanee.wells@bbklaw.com;wilma.escalante@bbklaw.com
 12       •     James R Felton jfelton@gblawllp.com, nknadjian@gblawllp.com
          •     David B Golubchik dbg@lnbyb.com, stephanie@lnbyb.com
 13       •     Juliet Y Oh jyo@lnbrb.com, jyo@lnbrb.com
          •     Thomas D Sands thomas@thesandslawgroup.com, thomas@thesandslawgroup.com
 14       •     Michael Shemtoub michael@lexingtonlg.com
          •     David A Tilem davidtilem@tilemlaw.com,
 15             DavidTilem@ecf.inforuptcy.com;joanfidelson@tilemlaw.com;JoanFidelson@ecf.inforuptc
                y.com;DianaChau@tilemlaw.com
 16       •     United States Trustee (SV) ustpregion16.wh.ecf@usdoj.gov

 17
      2. SERVED BY UNITED STATES MAIL: On August 18, 2020, I served the following persons and/or
      entities at the last known addresses in this bankruptcy case or adversary proceeding by placing a true
 18   and correct copy thereof in a sealed envelope in the United States mail, first class, postage prepaid, and
      addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will be
 19   completed no later than 24 hours after the document is filed.
 20                                                                           Service information continued on attached page
 21   3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR
      EMAIL (state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR,
 22   on August 18, 2020, I served the following persons and/or entities by personal delivery, overnight mail
      service, or (for those who consented in writing to such service method), by facsimile transmission and/or
 23   email as follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight
      mail to, the judge will be completed no later than 24 hours after the document is filed.
 24
      None.
 25
      I declare under penalty of perjury under the laws of the United States of America that the foregoing is
 26   true and correct.

 27    August 18, 2020                   Stephanie Reichert                              /s/ Stephanie Reichert
       Date                              Type Name                                       Signature
 28

       This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

      June 2012                                                                    F 9013-3.1.PROOF.SERVICE
            Case 1:20-bk-11006-VK     Doc 140 Filed 08/18/20 Entered 08/18/20 10:38:55           Desc
                                       Main Document    Page 38 of 38
Office of the United States Trustee    Caroline Renee Djang (TR)           Michael Shemtoub, Esq.
915 Wilshire Blvd., Suite 1850         18101 Von Karman Ave., Suite 1000   Beverly Law
Los Angeles, CA 90017                  Irvine, CA 92612-0164               4929 Wilshire Blvd., Suite 915
                                                                           Los Angeles, CA 90010
